AO 245B (Rev. 02/18)   Judgment in e Criminal Case
                       Sheet I                                                                                                                         FILED
                                           UNITED STATES DISTRICT COURT                                                                                    MAR 1 1 2019
                                                                                                                                                      Cieri<, U.S Oistnc. Court
                                                                               Di.strict of Montana                          District Of Montana
                                                                                          )                                      Great Falls
              UNITED STATES OF AMERICA                                                    )    AMENDED           JUDGMENT IN A  CRIMINAL
                                   v.                                                     )    CASE
                                                                                          )
                       JOHN KEVIN MOORE                                                        Case Number: CR 17-42-GF-BMM-01
                                                                                          )
                                                                                          )    USM Number: 05550-046
                                                                                          )
                                                                                          )     Shandor S. Badaruddin
                                                                                               Defendant's Attorney
                                                                                          )
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
   which was accepted by the court.
liZI was found guilty on count(s)           1 through 21 of the Superseding Indictment
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                                          Offense Ended           Count

 18 u.s.c. § 1343                   Wire Fraud                                                                                                 Sept. 2016               1-11

 18 u.s.c. § 1957                   Monl!Y Laundering-Engaging in Monelary Tramiactions in Ptoparty De~ved from Specified Unlawful Activity    7/28/2016                12-20

 18 U.S.C. § 1001(a)(2)             False Statements                                                                                           9/14/2016                21

       The defendant is sentenced as provided in pages 2 through                             __8_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
                                                                                   Dare dismissed on the motion of the United States.
D Count(s)
                - - - - - - - - - - - - - Dis
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                             Brian Morris, United States District Judge
                                                                                            Name and Title of Judge


                                                                                             3/1112019
                                                                                            Date
AO 245B (Rev. 02/18) Judgment in CriminaJ Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment - Page _   __,2,__   of   8
 DEFENDANT: JOHN KEVIN MOORE
 CASE NUMBER: CR 17-42-GF-BMM-01

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  125 months on Counts 1-11, 120 months on Counts 12-20, and 60 months on Count 21, to all run concurrent. This term also
  shall run concurrent with the term imposed in CR 18-57-GF-BMM-01.



    Ill'   The court makes the following recommendations to the Bureau of Prisons:

  1. Placement at the Bureau of Prisons FCI Morgantown facility in Morgantown, West Virginia, to be near his family during his
  period of incarceration.


    i;zl The defendant is remanded to the custody of the United States Marshal.

    0      The defendant shall surrender to the United States Marshal for this district:

           D   at
                    ---------- D                      a.m.      0 p.m.       on

           0   as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           0 before 2 p.m. on
           0   as notified by the United States Marshal.

           D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                          to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                     with a certified copy of this judgment.



                                                                                                   UNJTED STATES MARSHAL



                                                                          By-----------==~~------
                                                                                                DEPUTY UNITED STATES MARSHAL
·Ao 245B (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                         Judgment-Page _ _ _ of
DEFENDANT: JOHN KEVIN MOORE
CASE NUMBER: CR 17-42-GF-BMM-01
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you wil1 be on supervised release for a term of:
     3 years on Counts 1-21, to run concurrent. This tenn also shall run concurrent with the tenn imposed in CR
     18-57-GF-BMM-01.




                                                       MANDATORY CONDITIONS

].      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student. or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence.    (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
  AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheel 3A - Supervised Release

                                                                                                Judgment-Page - - - ' - - - of _ _ __,,__ __
 DEFENDANT: JOHN KEVIN MOORE
 CASE NUMBER: CR 17-42-GF-BMM-01

                                       STAND ARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I,    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, wtless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a p1ace approved by the probation officer. If you plan to change where you live or anything about your living
       arrangement<; (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      taKe any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to wtanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly cornrnwticate or interact with that person without first getting the pennission of the
      probation officer.
9.    Jfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: """vw.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ _ __
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3D- Supervised Release
                                                                              Judgment~-Page _ _ of - ~ - -
DEFENDANT: JOHN KEVIN MOORE
CASE NUMBER: CR 17-42-GF-BMM-01

                                       SPECIAL CONDITIONS OF SUPERVISION


1. The defendant shall submit his person, residence, place of employment, vehicles, and papers, to a
search, with or without a warrant by any probation officer based on reasonable suspicion of
contraband or evidence in violation of a condition of release. Failure to submit to search may be
grounds for revocation. The defendant shall warn any other occupants that the premises in which you
are living may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

2. The defendant shall participate in a program for mental health treatment as deemed necessary by
the United States Probation Office, until the defendant is released from the program by the United
States Probation Office. The defendant is to pay part or all the cost of this treatment, as directed by
the United States Probation Office.

3. All employment must be approved in advance in writing by the United States Probation Office. The
defendant shall consent to third-party disclosure to any employer or potential employer.

4. The defendant will provide the United States Probation Office with any requested financial
information and shall incur no new lines of credit without prior approval of the United States Probation
Office. You must notify the Probation Office of any material changes in your economic circumstances
that might affect your ability to pay restitution, fines, or special assessments.

5. The defendant shall apply all monies received from income tax refunds, lottery winnings,
judgments, and/or any other anticipated or unexpected financial gains to the outstanding
court-ordered financial obligation.

6. While on supervision, the defendant will fulfill all tax obligations in adherence to Internal Revenue
Service requirements.

7. The defendant shall pay restitution in the amount of $2,222,817.00. The defendant shall make
payments at a rate as directed by United States Probation. Payments shall be made to the Clerk,
United States District Court, Missouri River Courthouse, 125 Central Avenue West, Ste. 110, Great
Falls, MT 59404 and shall be disbursed to the victims as listed on attached spreadsheet.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                       Judgment -- Page         6     of        8
 DEFENDANT: JOHN KEVIN MOORE
 CASE NUMBER: CR 17-42-GF-BMM-01
                                               CRIMINAL MONETARY PENAL TIES
     The defendant must paythe total criminal monetary penalties Wlder the schedule of payments on Sheet 6.


                     Assessment                     JVT A Assessment*                       Fine                                 Restitution
TOTALS             $ 2,100.00                   $ NIA                                    $ WAIVED                           $ 2,222.817.00



 D   The detennination of restitution is deferred until      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
                                                        ----
     after such determination.

~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                           Total Loss**                     Restitution Ordered                   Priority or Percentage
  *Bill & Vicki Coffee/\Nestem Resources/Coffee Commercial                                                            $561,525.00
  Dan Morrison                                                                                                        $196,000.00
 Tom Lillibridge                                                                                                      $400,000.00
  Candra Niswanger                                                                                                     $55,000.00
 *Patricia Shirey                                                                                                      $25,000.00
 Steven Shrader                                                                                                       $290,000.00
 Lisa Lorge                                                                                                            $25,000.00
 Joseph Withey                                                                                                       $249,200.00
 Janet Walters                                                                                                         $73,500.00
 Charles Jantzen                                                                                                       $41,534.00
 David Carter                                                                                                          $55,000.00


TOTALS                               $           0.00
                                         ----------                                   s ___-=2'-,2_22-''-'--a1__7.:..o:...:o'-

D     Restitution amount ordered pursuant to plea agreement $
                                                                              ----------
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

~     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

      ti   the interest requirement is waived for the          D       fine   li1'I   restitution.

      D    the interest requirement for the        D    fine       D     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required m1der Chapters 109A, 1 J 0, I lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
  AO 245B (Rev. 02/18) Judgment in a CriminaJ Case
                       Sheet 5B - Criminal Monetary Penalties


DEFENDANT: JOHN KEVIN MOORE
CASE NUMBER: CR 17-42-GF-BMM-01

                                             ADDITIONAL RESTITUTION PAYEES

                                                                                                                                      Priority or
Name of Payee                                                                              Restitution Ordered                        Percentage
  .ia~~ll\,e,(<1~r, -                                                                        :::~!:-·~:\t~_:-~$~•-~t~'. ·:?\:; :-: ;,~·iJ~-~;: ~tiJ~~rri!~?~)
  Scott Curry                                                                                           $20,000.00

  D~)#~R@}\}J~                                                                                         $,t¢~11il1ti .
                                                                                                            • ~- . , ·, . /r

  J.C. Skidmore                                                                                         $25,000.00
                                                                                                         +;±:'.Jid:0:':<
  Mllil:11\d:Sttiarf Col~,/                                                                             $20MJ,oo,
                                                                                                         . ' ,·::1:- /:){ :+'

  Russell and Barbara Blair                                                                             $28,000.00

  James.~~@11
  Edward Janes                                                                                            $2,000.00
  Elsie Miranili It    ti
                 \-;,;r:v-;c ~~Jt,1;\


  Russ Gilbertson

  Nl~o




      • Findings for the total amount oflosses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 ~ Schedule of Payments
                                                                                                                              7_ of
                                                                                                          Judgment-·-- Page _ _                8
DEFENDANT: JOHN KEVIN MOORE
CASE NUMBER: CR 17-42-GF-BMM-01

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D    Lump sum payment of$                               due immediately, balance due

           D     not later than                                   , or
           D     in accordance with D C,           D D,      D     E, or     D F below; or
B     D    Payment to begin immediately (may be combined with              DC,        0D,or        D F below); or

C     D    Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _______ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~    Special instructions regarding the payment of criminal monetary penalties:

            Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
            payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
            the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
            the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
            Falls, MT 59404, **Assessment/Restitution John Kevin Moore...
Unless the court.has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. AU criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

~    The defendant shall forfeit the defendant's interest in the following property to the United States:
      $1,926,725.00 as set forth in the jury verdict in Cause Number CR-17-52-GF-BMM.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 2458 (Rev. 02/18)      Judgment in a Criminal Case
                          Attachment (Page I) - Statement of Reasons


DEFENDANT: JOHN KEVIN MOORE
CASE NUMBER: CR 17-42-GF-BMM-01
DISTRICT:      District of Montana

                                                             STATEMENT OF REASONS
                                                            (Not for Public Disclosure)
       Sections I, If, III, IV, and Vll of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

I.     COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

       A.     !if'   The court adopts the presentence investigation report without change.
       B. D          The court adopts the preseotence investigation report with the following changes. (Use Section                        VIII if necessary)
                     (Check all that apply and specify court determination,findings. or comments, referencing paragraph numbers in the presentence report.)

              I.     D     Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                            summarize the changes, including changes 10 base offense level, or specific offense characlerislics)



              2.     D     Chapter Three of the United States Sentencing Commission Guidelines Manual detenninations by court: (bn4ly
                           summarize the changes, including changes to victim·related adjustments, role in the offense, obstruction ofjustice, multiple counts, or
                           acceptance of responsibility)



              3.     D     Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                           summarize the changes, including changes to criminal h_istory category or scores, career offender status. or criminal livelihood detenninations)



              4.     0     Additional Comments or Findings:               (include comments or factual findings concerning any infonnation in the presentence report,
                           including information that the Federal Bureau of Prisons may rely on when· it makes inmate classificadon, designation, or programming
                           decisions; any other nilings on disputed portions of the presentence investigation report; identification of those portions ofthe report in dispute
                           but for which a court detenninadon is unnecessary because the matter will not affect sentencing or the court will not consider it)


       C.     D      The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                     Applicable Sentencing Guideline: (if more than one guideline applies, list the guideline producing the highest offense level)

II.    COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply)

       A. D          One or more counts of conviction carry a mandatory minimum tenn of imprisonment and the sentence imposed is at or
                     above the applicable mandatory minimum tenn.
       B.     D      One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
                     a mandatory minimum tenn because the court has determined that the mandatory minimum tenn does not apply based on:

                     D      findings of fact in this case: (Specify)

                     D      substantial assistance (18 U.S.C. § 3553(e))
                     D      the statutory safety valve (18 U.S.C. § 3553(1))
       C.     ~      No count of conviction carries a mandatory minimum sentence.

III.   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

       Total Offense Level: _ _ _ __:3;;0:__________
       Criminal History Category: --'l'-1-------=~-
       Guideline Range: (afterapplicalion of§5GJ.J and §5Gl.2) _ _:1..:0c:8:_____ to                       135                      months
       Supervised Release Range: 1                   to .--=3____ years
       Fine Range:$ 30.000               to$ 250.000

       l!i'   Fine waived or below the guideline range because of inability to pay.
